DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9.23.2021.
Note: as stated in the previous Office Action (OA), mailed 5/2/2022, claims 9-11 contain multiple deficiencies which would prevent them from being rejoined in case claim 1 is found to be allowable. For example: (i) “in particular…as claimed in of claim 1” would be indefinite per MPEP 2173.05(d), and, (ii) the claims do not adhere to the proper antecedent basis of claim 1 which would be indefinite per 35 USC 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (of record, JP 2008159946 A. Machine translation previously provided) in view of Gohara et al. (US 20200051892 A1).
Regarding claims 1, 3, 5, 7 and 14, Nakamura discloses (claim 1) a semiconductor component comprising: a support frame (32, “top plate 32”); a base plate (13, “upper electrode 13”) soldered (per 22,  Fig. 4 and “brazing material 22 is melted…”) to the support frame, wherein the base plate (13) comprises cooling fins (14, “cooling fins 14”) that protrude into a cooling duct (inside 3 and between 31 and 32, “The cooler 3 includes a cooler main body 31 that is formed in a box having an open upper surface, into which cooling water flows…” and “the cooling water flowing in the cooler body 31”,  wherein flowing of water is consistent with “An often enclosed passage or channel for conveying a substance, especially a liquid or gas” of https://www.thefreedictionary.com/duct; hence, Nakamura discloses a cooling duct) and the support frame (32) is soldered (via 22) to a closure element (31) to form the cooling duct (“the cooler body 31 and the top plate 32 in the cooler 3 are joined using the brazing material 22”); and at least one semiconductor module (2, “power semiconductor module 2”) attached to the support frame (32), wherein the support frame (32) further comprises a passage (32a, “opening 32a of the top plate 32”), and the base plate (13) rests on an edge of the passage (Fig. 4. See also Figs. 1-3), (claims 5 and 14) wherein the base plate (13) is welded to the support frame (32) using a solder (22) having a melting point of at least 450° C (“The lower electrode is made of a silicon (Si) -added aluminum material (Al) (melting point: about 580 ° C.) as a low melting point material as the brazing material 22 and the upper electrode 13 made of a copper material (Cu)”), and, (claim 7) wherein the base plate (13) comprises nickel-plated copper (“… the upper electrode 13 made of a copper material (Cu). The surface is plated or metallized with nickel (Ni) or the like having good wettability with respect to the brazing material 22 made of silicon (Si) -added aluminum material (Al)…”).
Nakamura fails to disclose (claim 1) the cooling duct comprises a fluid duct, a coolant fluid inlet and a coolant fluid outlet, the fluid duct extends between the coolant fluid inlet and the coolant fluid outlet, and both the coolant fluid inlet and the coolant fluid outlet are substantially orthogonal to the fluid duct, and, (claim 3) wherein the cooling duct is closed fluid-tight on all sides except for the coolant fluid inlet and the coolant fluid outlet.
Gohara discloses (claim 1) the cooling duct comprises a fluid duct (92, [0029] – “The cavity 92 functions as a coolant flow-through portion through which a coolant such as water flows”), a coolant fluid inlet (one 42/90) and a coolant fluid outlet (another 42/90, [0032]), the fluid duct extends (partly at least) between the coolant fluid inlet and the coolant fluid outlet (Fig. 1), and both the coolant fluid inlet and the coolant fluid outlet are substantially orthogonal to the fluid duct (Fig. 1, [0032]), and, (claim 3) wherein the cooling duct (92) is closed fluid-tight on all sides except for the coolant fluid inlet and the coolant fluid outlet (Fig. 1, [0030] – “close off the cavity 92”). Moreover, in the event that Nakamura fails to disclose a cooling “duct”, which the examiner does not concede, Gohara discloses a cooling duct (92/42/90, Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the cooling duct of Gohara in the device of Nakamura and arrive at the claimed invention so as to enable means for guiding a coolant in and out of a sealed duct and allow for connection for an external cooling system (Gohara, [0032]).
Regarding claims 6, 17 and 19, Nakamura fails to disclose wherein the at least one semiconductor module is potted by a potting compound.  
Gohara discloses wherein the at least one semiconductor module (76/78, “circuit substrate 76” and “semiconductor chip 78”) is potted by a potting compound (74, “sealing portion 74 is an insulating material such as silicone gel or epoxy resin, for example.”, Fig. 1).
It would have been obvious to one of ordinary skill in the art to apply the potting compound of Gohara to the device of Nakamura and arrive at the claimed invention so as to protect the semiconductor module from external damaging conditions (e.g., debris, contaminants or humidity) since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Gohara et al. as applied to claim 1 above, and further in view of Oohama (of record, US 20040183188 A1).
Regarding claim  8, Nakamura/Gohara fails to disclose wherein the at least one semiconductor module is a half-bridge.
Oohama discloses wherein the at least one semiconductor module is a half-bridge (Fig. 20, “FIG. 20 is a perspective view showing a three-phase inverter circuit composed of three semiconductor devices each of which corresponds to the half-bridge circuit and has the same structure of the semiconductor device shown in FIG. 18”).
It would have been obvious to one of ordinary skill in the art to include the half-bridge of Oohama in the device of Nakamura/Gohara and arrive at the claimed invention so as to enable means for forming a cooled inverter circuit for application specific requirements since the use of conventional materials (a half-bridge) to perform their known function is prima-facie obvious (MPEP 2144.07).

Claims 1, 3, 5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (of record, JP 2008159946 A. Machine translation previously provided) in view of Okamura et al. (of record; 8.7.2020 IDS, DE 102016110043 A1).
Regarding claims 1, 3, 5, 7 and 14, Nakamura discloses (claim 1) a semiconductor component comprising: a support frame (32, “top plate 32”); a base plate (13, “upper electrode 13”) soldered (per 22,  Fig. 4 and “brazing material 22 is melted…”) to the support frame, wherein the base plate (13) comprises cooling fins (14, “cooling fins 14”) that protrude into a cooling duct (inside 3 and between 31 and 32, “The cooler 3 includes a cooler main body 31 that is formed in a box having an open upper surface, into which cooling water flows…” and “the cooling water flowing in the cooler body 31”,  wherein flowing of water is consistent with “An often enclosed passage or channel for conveying a substance, especially a liquid or gas” of https://www.thefreedictionary.com/duct; hence, Nakamura discloses a cooling duct) and the support frame (32) is soldered (via 22) to a closure element (31) to form the cooling duct (“the cooler body 31 and the top plate 32 in the cooler 3 are joined using the brazing material 22”); and at least one semiconductor module (2, “power semiconductor module 2”) attached to the support frame (32), wherein the support frame (32) further comprises a passage (32a, “opening 32a of the top plate 32”), and the base plate (13) rests on an edge of the passage (Fig. 4. See also Figs. 1-3), (claims 5 and 14) wherein the base plate (13) is welded to the support frame (32) using a solder (22) having a melting point of at least 450° C (“The lower electrode is made of a silicon (Si) -added aluminum material (Al) (melting point: about 580 ° C.) as a low melting point material as the brazing material 22 and the upper electrode 13 made of a copper material (Cu)”), and, (claim 7) wherein the base plate (13) comprises nickel-plated copper (“… the upper electrode 13 made of a copper material (Cu). The surface is plated or metallized with nickel (Ni) or the like having good wettability with respect to the brazing material 22 made of silicon (Si) -added aluminum material (Al)…”).
Nakamura fails to disclose (claim 1) the cooling duct comprises a fluid duct, a coolant fluid inlet and a coolant fluid outlet, the fluid duct extends between the coolant fluid inlet and the coolant fluid outlet, and both the coolant fluid inlet and the coolant fluid outlet are substantially orthogonal to the fluid duct, and, (claim 3) wherein the cooling duct is closed fluid-tight on all sides except for the coolant fluid inlet and the coolant fluid outlet.
Okamura discloses (claim 1) the cooling duct comprises a fluid duct (in 2), a coolant fluid inlet (9) and a coolant fluid outlet (13), the fluid duct extends (partly at least) between the coolant fluid inlet and the coolant fluid outlet (Figs. 1-2), and both the coolant fluid inlet and the coolant fluid outlet are substantially orthogonal to the fluid duct (Figs. 1-2), and, (claim 3) wherein the cooling duct is closed fluid-tight on all sides except for the coolant fluid inlet and the coolant fluid outlet (Figs. 1-2). Moreover, in the event that Nakamura fails to disclose a cooling “duct”, which the examiner does not concede, Okamura discloses a cooling duct (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art to include the cooling duct of Okamura in the device of Nakamura and arrive at the claimed invention so as to enable means for guiding a coolant in and out of a sealed duct and allow for proper cooling of heat generating devices.

Claims 6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (of record, JP 2008159946 A. Machine translation previously provided) in view of Okamura et al. (of record; 8.7.2020 IDS, DE 102016110043 A1) as applied to claims 1, 3 and 5 above, and further in view of Gao et al. (of record, US 20110012252 A1).
Regarding claims 6, 17 and 19, Nakamura/Okamura fails to disclose wherein the at least one semiconductor module is potted by a potting compound.
Gao discloses wherein the at least one semiconductor module (150, “power devices 150”) is potted by a potting compound (160, “resin encapsulants 160”, Fig. 6).
It would have been obvious to one of ordinary skill in the art to apply the potting compound of Gao to the device of Nakamura/Okamura and arrive at the claimed invention so as to protect the semiconductor module from external damaging conditions (e.g., debris, contaminants or humidity) since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Okamura et al. as applied to claim 1 above, and further in view of Oohama (of record, US 20040183188 A1).
Regarding claim  8, Nakamura/Okamura fails to disclose wherein the at least one semiconductor module is a half-bridge.
Oohama discloses wherein the at least one semiconductor module is a half-bridge (Fig. 20, “FIG. 20 is a perspective view showing a three-phase inverter circuit composed of three semiconductor devices each of which corresponds to the half-bridge circuit and has the same structure of the semiconductor device shown in FIG. 18”).
It would have been obvious to one of ordinary skill in the art to include the half-bridge of Oohama in the device of Nakamura/Okamura and arrive at the claimed invention so as to enable means for forming a cooled inverter circuit for application specific requirements since the use of conventional materials (a half-bridge) to perform their known function is prima-facie obvious (MPEP 2144.07).


Response to Arguments
Applicant's arguments filed 6.15.2022 have been fully considered but they are not persuasive.
The applicant alleges (p. 6) that the prior art of record fails to disclose “the cooling duct comprises a fluid duct, a coolant fluid inlet and a coolant fluid outlet, the fluid duct extends between the coolant fluid inlet and the coolant fluid outlet, and both the coolant fluid inlet and the coolant fluid outlet are substantially orthogonal to the fluid duct,” as recited in claim 1. This is persuasive and the examiner introduces Gohara et al. and Okamura et al. to address said limitation; see the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894